Citation Nr: 1412217	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for skin cancer to include basal cell carcinoma of the nose and left ala.  

2. Entitlement to an effective date earlier than March 2, 2010 for the grant of service connection for skin cancer to include basal cell carcinoma of the nose and left ala.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1946 to October 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2010 rating decision granted service connection for skin cancer to include basal cell carcinoma of the nose and left ala and assigned a noncompensable rating.  A rating decision in August 2013 increased the rating to 30 percent effective March 2, 2010, the date the Veteran's underlying claim for service connection was received.   

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.   


FINDINGS OF FACT

1. The Veteran's service-connected skin cancer is manifested by a left nasal ala scar which is productive of gross distortion or asymmetry of one feature and two of the eight characteristics of disfigurement.  

2. On March 2, 2010, the Veteran's claim of service connection for skin cancer to include basal cell carcinoma of the nose and left ala was received; there was no pending claim, formal or informal, before March 2, 2010.



CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent for skin cancer to include basal cell carcinoma of the nose and left ala have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805, 7818 (2013).  

2. An effective date earlier than March 2, 2010, the date of receipt of the Veteran's claim, for the grant of service connection for skin cancer to include basal cell carcinoma of the nose and left ala, is not assignable.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case the Veteran has been provided with a pre-adjudication content-complying VCAA notice letter in July 2010 pertaining to his underlying claim of service connection for skin cancer.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and the Veteran's lay statements have been associated with the record.  The Veteran's most recent VA skin examination was in August 2013.  The lay and medical evidence does not show a material change in the Veteran's service-connected skin cancer since the last examination and a reexamination of the disability is not warranted.  38 C.F.R. § 3.327(a).  The lay and medical evidence of record is fully adequate for rating purposes.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


Initial Rating Higher than 30 percent for Skin Cancer to include Basal Cell Carcinoma of the Nose and Left Ala

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a staged rating is unwarranted.

The Veteran's service-connected skin cancer to include basal cell carcinoma of the nose and left ala has been rated under Diagnostic Codes 7818 and 7800.  Under Diagnostic Code 7818 malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805) or impairment of function.

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claim was received in March 2010 and the revised criteria are applicable.  

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7804 pertains to unstable or painful scars.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis

The analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

The Veteran contends that he is entitled to an initial rating higher than 30 percent for his service-connected skin cancer.  For the reasons explained below, the Board finds that the Veteran's service-connected skin cancer to include basal cell carcinoma of the nose and left ala does not warrant an initial rating higher than 30 percent.

On VA examination in March 2010, the examiner noted a history of skin cancer and the Veteran had an assessment of edema and xerosis of the legs, actinic keratosis on various parts of his body, and a history of non-melanoma skin cancer with no recurrent lesions.  On VA examination in September 2010, the examiner noted that in 1995 the Veteran had a small skin lesion on the left nasal ala, which was basal cell carcinoma.  The examiner indicated that there was a residual scar, however there was no pain, breakdown or limitation of daily activity or employment due to the scar or disfigurement.  The scar was superficial and there was no underlying soft tissue damage and no limitation of motion or other limitation of function caused by the scar.  There was no inflammation, edema or keloid formation.  

On VA examination in August 2013, the examiner indicated that the Veteran had one scar on the left nasal ala that was due to an excision of basal cell carcinoma.  The Veteran denied any pain or numbness.  The examiner indicated that there was no frequent loss of covering of the skin over the scar and the scar was not painful or unstable.  The length and width of the scar was 2 x 1 centimeters.  The surface contour was elevated and depressed on palpation.  The scar was not adherent to underlying tissue nor was there underlying soft tissue missing.  There was hypopigmentation, induration and inflexibility associated with the scar.  The approximate area of hypopigmentation and abnormal texture was 2 cm2.  The approximate area that was indurated and inflexible was 1 cm2.  The examiner checked the box indicating that the nose was affected by gross distortion or asymmetry of facial features or visible palpable tissue loss and explained that the left nasal area was asymmetrical with the right nasal area.  The examiner found that the scar did not result in limitation of function nor did it cause other complications, conditions, signs and/or symptoms.  Photos associated with the examination show a depressed scar on the left nasal ala.  

The Board finds that the Veteran's skin cancer does not more nearly approximate the criteria for the next higher initial rating of 50 percent under Diagnostic Code 7800 because the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  The only feature affected is the left nasal ala, which has a residual scar.  Furthermore, the evidence shows that the Veteran's left nasal ala scar is not affected by four or five of the eight characteristics of disfigurement as the scar was 2 centimeters rather than 13 centimeters in length, the scar was not adherent to underlying tissue, the area that was hypopigmented with abnormal texture was 2 cm2 rather than 39 square centimeters, there was no underlying soft tissue missing, and the indurated and inflexible skin was in an area that was 1 cm2 rather than 39 square centimeters.  

Diagnostic Codes 7801 and 7802 are not applicable as the Veteran's service-connected residuals of skin cancer do not include scars that are not of the head, face, or neck.  Diagnostic Code 7804 encompasses criteria for unstable or painful scars; however, as the evidence shows that the Veteran's left nasal ala scar is not painful or unstable consideration of Code 7804 is not warranted.  The evidence shows that the Veteran's left nasal ala scar does not have any additional disabling effect not considered in the 30 percent disability rating, and thus a higher evaluation is not warranted under Diagnostic Code 7805.  

The Veteran contends that he entitled to an initial rating higher than 30 percent for his service connected skin cancer.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or additional ratings.  In essence, while the Veteran may believe that he is entitled to a higher initial rating, the evidence does not provide for a higher initial rating.  During the appeal period the record shows that the only residual of the Veteran's skin cancer is the left nasal ala scar.  The Board finds that RO has appropriately rated this scar under Diagnostic Code 7800 for scars or other disfigurement of the head, face or neck because this scar is manifested by two of the eight characteristics of disfigurement as the scar is 1 centimeter wide and elevated and depressed on palpation.  Thus there are no other applicable codes to consider in the instant case that would afford the Veteran a higher or additional separate ratings.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support an initial rating higher than 30 percent for skin cancer to include basal cell carcinoma of the nose and left ala, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected skin cancer to include basal cell carcinoma of the nose and left ala.  His skin disability is manifested by a scar that was elevated and depressed on palpation.  The rating criteria contemplate these symptoms.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Effective Date Earlier than March 2, 2010 for the Grant of Service Connection for Skin Cancer to Include Basal Cell Carcinoma of the Nose and Left Ala

Laws and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  The implementing regulation provides this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i) . 

Under 38 U.S.C.A. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) .

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Analysis

The Veteran seeks an effective date earlier than March 2, 2010, for the grant of service connection for skin cancer to include basal cell carcinoma of the left nasal ala.  By way of summary, the evidence shows that in November 1951 the Veteran filed a claim of service connection for a left knee disability, which the RO denied in a rating decision in February 1952.  In July 1961 the Veteran filed a claim to reopen service connection for a left knee disability, which the RO denied in a confirmed rating decision in August 1961.  On March 2, 2010, the Veteran's claim of service connection for a skin disability was received, whereby the Veteran claimed that he had skin lesions due to radiation exposure in service as a result of his participation in operation Sandstone in 1948.  Private medical records were received on March 15, 2010, which include records dated from 1989 to 2003.  A September 1989 record shows a history of skin cancer of the forehead in 1975.  A January 1995 nose biopsy shows basal cell carcinoma, followed by a flap repair in March 1995.  A November 1995 biopsy shows basal cell carcinoma of the left alar, which was excised that same month.  

It is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

VA first received the Veteran's claim of service connection for a skin condition on March 2, 2010.  There was no formal or informal claim received prior to March 2, 2010 expressing an intent to apply for benefits for service connection for a skin disability.  In multiple statements, to include a statement dated in December 2010, the Veteran contends that he is entitled to an effective date earlier than March 2, 2010 because he already had cancer when he received a letter in August 1985 from the US Navy notifying him that Navy data showed that he participated in an atmospheric nuclear testing program in 1948 during Operation Sandstone in 1948 and was assigned to VR-8.  He was asked to complete a questionnaire and provide information whether he ever carried radioactive samples aboard planes.  The Board notes that 38 C.F.R. § 3.309(d) for disease specific to radiation-exposed veterans, which included operation Sandstone from April 15, 1948 to May 20, 1948 was added to 38 C.F.R. § 3.309 in June 1989.  See  54 FR 26029.  To the extent that the Veteran is contending that he is entitled to an earlier effective date for the grant of service connection based on a liberalizing law, cancer of the skin is not on the list of presumptive diseases under 38 C.F.R. § 3.309(d)(3) and earlier effective date regulations pursuant to a liberalizing law under 38 C.F.R. § 3.400(p) and 38 C.F.R. § 3.114 are not for consideration.  The Board has considered 38 C.F.R. § 3.311(b)(2)(vii), which specifically includes skin cancer as a radiogenic disease.  Although not a presumption, it does provide an alternative basis for a grant of service connection.  However the Veteran did not have the disability at issue from the date of the regulatory change in 1985.  See 50 FR 34459.  Rather basal cell carcinoma was identified in 1995.  As such 38 U.S.C.A. § 5110(g) is not applicable.  

Lastly, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  In the instant case, 38 C.F.R. § 3.157 is inapplicable because at the time the Veteran's claim was received on March 2, 2010, he was not service connected for any disability and compensation had not been allowed nor a claim for compensation disallowed for the reason that a service-connected disability was not compensable in degree.  

As there is no pending claim, formal or informal, before March 2, 2010, there is no factual or legal basis to assign an effective date before March 2, 2010 for the grant of service connection for skin cancer to include basal cell carcinoma of the nose and left ala.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An effective date earlier than March 2, 2010 for the grant of service connection for skin cancer to include basal cell carcinoma of the nose and left ala is not assignable in this case.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 30 percent for skin cancer to include basal cell carcinoma of the nose and left ala is denied.  

The claim for an effective date earlier than March 2, 2010 for the grant of service connection for skin cancer to include basal cell carcinoma of the nose and left ala is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


